Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
Claims 5, 22-23, and 29-30 cancelled.
Claims 1-4, 6-21, 24-28, and 31-34 are pending in this application.
Response to Argument
Applicant's arguments with respect to claims 1-4, 6-21, 24-28, and 31-34 have been considered but are moot in view of the new ground(s) of rejection.  A new reference and a new ground of rejection are introduced as necessitated by amendments to above claims accordingly. 
With the broadest reasonable interpretations in examination claimed limitations, it is submitted that the applied references each still teach every features of the above claims as claimed and amended, thus, the Action is made Final.  Please refer to the new/update claim interpretation rejections below for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Gray et al. (US. Pub. 2017/0163415) in view of Wendman (US. Pub. 2009/0257242).
Regarding claims 1-2, Gray et al. disclose a quantum communication system comprising a multiphoton entanglement generator (230), a plurality of photon detector units, and a plurality of optical fiber links, wherein the plurality of photon detector units comprise a first photon detector unit (210) and a second photon detector unit(212); the multiphoton entanglement generator is structurally configured to output more than two entangled photons; the plurality of optical fiber links (260) comprise a first optical fiber link optically coupled to the multiphoton entanglement generator and disposed between the multiphoton entanglement generator and the first photon detector unit; the 

    PNG
    media_image1.png
    474
    839
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    382
    831
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    416
    835
    media_image3.png
    Greyscale

Reproduced/annotated from US. Pub. 2017/0163415.

Wendman teaches an optical system comprise at least one optical fiber links (1021) comprise a core (1022), a cladding (1023), and a scattering region (e.g. disposed in the outermost layer 1070) comprising a plurality of scattering structures, wherein the scattering region is disposed radially exterior to the cladding (1023), and wherein the scattering region is disposed radially interior to a coating layer (1070) operable to absorb a disentangled attenuated photon from a semiconductor laser light source (Fig. 10).

    PNG
    media_image4.png
    206
    307
    media_image4.png
    Greyscale

Reproduced/annotated from US. Pub. 2009/0257242. 
It would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made to use the teachings of Wendman  as to provide/modify the Gray’s optical fiber link with a scattering region comprising a plurality of scattering structures for reducing the level of the photon attenuation/loss and/or crosstalk of the optical fiber link. 
Regarding claims 3-5, Gray et al. modified by Wendman further disclose that a radial spacing distance between the scattering region and the core-cladding interface is about 10 pm or greater; 
Regarding claims 6-10, Gray et al. modified by Wendman further disclose that the plurality of scattering structures comprise silica, alumina, zirconia, titania, cerium oxide, tin oxide, zinc peroxide, antimony oxide, or a combination thereof; wherein the plurality of scattering structures comprise gas filled voids; wherein the gas filled voids comprise SO2, Kr, Ar, CO2, N2, 02, or a combination thereof; wherein a cross- sectional size of each of the plurality of scattering structures is from about 20 nm to about 5000 nm; wherein a fill fraction of the scattering region is from about 0.5% to about 20% (see Fewkes’ col. 6 lines 31-53, Figs. 1-3).
Regarding claims 12-13, Gray et al. modified by Wendman further disclose that the multiphoton entanglement generator is structurally configured to output two or more pairs of entangled photons; wherein the multiphoton entanglement generator is optically coupled to the first optical fiber link and the second optical fiber link such that the multiphoton entanglement generator outputs a first pair of entangled photons into the first optical fiber link and a second pair of entangled photons into the second optical fiber link (see Gray’s teachings in Figs. 1-3, and 7).
Regarding claims 14-18, Gray et al. modified by Wendman further disclose that the multiphoton entanglement generator comprises two or more parametric down conversion generators; wherein the multiphoton entanglement generator further comprises entanglement optics, a pathway splitter, and an entanglement detector; and the entanglement optics comprise a first entangling pathway optically coupled to and extending between a first parametric down conversion generator and the entanglement detector and a second entangling pathway optically coupled to and extending between a second parametric down conversion generator and the pathway splitter; 

wherein the pathway splitter is structurally configured to direct two or more entangled photons into the first optical fiber link and direct two or more entangled photons into the second optical fiber link; wherein each parametric down conversion generator comprises a laser source and a non-linear crystal (see Gray’s teachings in Figs. 1-3, and 7).
Regarding claims 19-20, Gray et al. modified by Wendman further disclose that at least one of the plurality of photon detector units comprise one or more single-photon detectors; wherein the single-photon detector comprises a superconducting nanowire single-photon detector, a carbon nanowire detector, or a low noise photodiode (see Gray’s teachings in Figs. 1-3, and 7).
Regarding claims 21 and 28, Gray et al. disclose a quantum communication system comprising: a first photon detector unit and a second detector unit; and two photon entanglement chains each extending between the first photon detector unit and the second photon detector unit and each comprising: a first end and a second end; a first terminating quantum memory positioned at the first end and a second terminating quantum memory positioned at the second end; an originating multiphoton entanglement generator, a first intermediate multiphoton entanglement generator and a second intermediate multiphoton entanglement generator; a first intermediate quantum repeater disposed between the first intermediate multiphoton entanglement generator and the originating multiphoton entanglement generator; a second intermediate quantum repeater disposed between the second intermediate multiphoton entanglement generator and the originating multiphoton entanglement generator; a first optical fiber link disposed between and optically 
However, Gray et al. only disclose that the at least one of the plurality of optical fiber links comprise a scattering/attenuating ring/annular along the length of core and the cladding instead of a scattering region comprising a plurality of scattering structures and spaced radially exterior and apart from the core-cladding interface, and wherein the scattering region is disposed in a coating layer surrounding the cladding and the core, wherein the coating layer operable to absorb a disentangled attenuated photon. 

It would have been obvious to the one having ordinary skill in the art before the effective filing date of the invention was made to use the teachings of Wendman  as to provide/modify the Gray’s optical fiber link with a scattering region comprising a plurality of scattering structures for reducing the level of the photon attenuation/loss and/or crosstalk of the optical fiber link. 
Regarding claims 22-23 and 29-30, Gray et al. modified by Wendman further disclose that the scattering region is disposed in the cladding; wherein the scattering region is disposed in a coating layer surrounding the cladding and the core (see Wendman’ Figs. 10).
Regarding claims 24-25 and 31-32, Gray et al. modified by Wendman further disclose that the first optical fiber link, the second optical fiber link each comprise a core length L; the third optical fiber link and the fourth optical fiber link each comprise a core length L'; and L' > L;
and, wherein the first intermediate multiphoton entanglement generators and the second intermediate multiphoton entanglement generators are each structurally configured to generate an entangled pair of photons; and the originating quantum repeater of each photon entanglement chain are structurally configured to (i) receive an individual entangled photon generated by the first intermediate multiphoton entanglement generator, (ii) receive an individual entangled photon generated by the second intermediate multiphoton entanglement generator, and (iii) entangle the received photons (see Gray’s teachings in Figs. 1-3, and 7).

EXAMINERS NOTE: A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804,807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 
Cited Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Lear et al. (US. Pub. 2015/0268162).
Chen et al. (US. Pub. 2009/0129721).
THIS ACTION IS MADE FINAL
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION in response to applicant’s amendment on 01/28/2022 IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
   /Hung Lam/
   Patent Examiner, Art Unit 2883
/KAVEH C KIANNI/Primary Examiner, Art Unit 2883